Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 1 of 10   PageID #: 2037
                                                                       EXHIBIT
                                                                          28
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 2 of 10   PageID #: 2038
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 3 of 10   PageID #: 2039
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 4 of 10   PageID #: 2040
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 5 of 10   PageID #: 2041
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 6 of 10   PageID #: 2042
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 7 of 10   PageID #: 2043
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 8 of 10   PageID #: 2044
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 9 of 10   PageID #: 2045
Case 2:18-cv-00139-JDL Document 97-28 Filed 11/04/20 Page 10 of 10   PageID #: 2046
